NOTE: This order is nonprecedential.


 Wndell ~tate5 <!Court of ~eaI5
    for tbe jfelleraI <!Circuit

GPX INTERNATIONAL TIRE CORPORATION AND
     HEBEl STARBRIGHT TIRE CO., LTD.,
              Plaintiffs-Appellees,
                      AND

     TIANJIN UNITED TIRE & RUBBER
        INTERNATIONAL CO., LTD.,
              Plaintiff-Appellee,
                       v.
              UNITED STATES,
             Defendant-Appellant,
                      AND
TITAN TIRE CORPORATION AND UNITED STEEL,
       PAPER AND FORESTRY, RUBBER,
      MANUFACTURING, ENERGY, ALLIED
     INDUSTRIAL AND SERVICE WORKERS
    INTERNATIONAL UNION, AFL-CIO-CLC,
            Defendants-Appellants,
                      AND

    BRIDGESTONE AMERICAS, INC. AND
BRIDGESTONE AMERICAS TIRE OPERATIONS,
                LLC,
            Defendants-Appellants.
GPX INTL TIRE CORP v. US                                           2


                  2011-1107, -1108, -1109


   Appeals from the United States Court ofInternational
Trade in consolidated case no. 08-CV-0285, Judge Jane A.
Restani.


                       ON MOTION


               Before GAJARSA, Circuit Judge.
                           ORDER
    The United States moves for a 26-day extension of time,
until June 1, 2011, to file its reply brief and an increase of
7,000 words for its reply brief. GPX International Tire
Corporation and Hebei Starbright Tire Co., Ltd. oppose.
Bridgestone Americas, Inc. et al. and Titan Tire
Corporation et al. move for a 26-day extension of time, until
June 1, 2011, to file its reply brief. GPX International Tire
Corporation et al. oppose.
    Upon consideration thereof,
    IT Is ORDERED THAT:
    (1) The motions for extensions oftime are granted.
    (2) The United States' motion for an increase of 7,000
words for its reply brief is denied.
                                    FOR THE COURT


   MAY 182011                         lsI Jan Horbaly
        Date                         Jan Horbaly
                                     Clerk
                                                FILED
                                       '.S. COURT OF APPEALS FOR
                                          THE FEDERAL CIRCUIT

                                            MAY 18 2011

                                             JA/t /i&lRBAlY
                                                ClERK
3                              GPX INTL TIRE CORP   v. US




cc: Alan H. Price, Esq.
    Wesley K. Caine, Esq.
    Kathleen W. Cannon, Esq.
    Joseph W. Dorn, Esq.
    Roger B. Schagrin, Esq.
    Daniel L. Porter, Esq.
    Francis J. Sailer, Esq.
    Michael D. Panzera, Esq.
    Jeffrey D. Gerrish, Esq.
s24